Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-11-1997

Rogers v. Powell
Precedential or Non-Precedential:

Docket 96-7299




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"Rogers v. Powell" (1997). 1997 Decisions. Paper 186.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/186


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
iled August 11, 1997

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

NO. 96-7299

ROBERT EUGENE ROGERS,

Appellant

v.

OFFICER KEVIN POWELL; OFFICER JEFFREY STINE,
a/k/a Stiney; OFFICER TIMOTHY EILER;
OFFICER JAMES EDWARDS,

Appellees

On Appeal From the United States District Court
For the Middle District of Pennsylvania
(D.C. Civ. No. 95-cv-01204)

Argued: January 28, 1997

Before: BECKER, ROTH, Circuit Judges, and
ORLOFSKY, District Judge.*

(Filed August 11, 1997)

DONALD A. BAILEY, ESQUIRE
 (ARGUED)
3540 Progress Avenue, Suite 209
Harrisburg, PA 17110

Attorney for Appellant



_________________________________________________________________
* Honorable Stephen M. Orlofsky, United States District Judge for the
District of New Jersey, sitting by designation.
THOMAS W. CORBETT, JR.,
 ESQUIRE
Attorney General
JACQUELINE E. JACKSON-
 DEGARCIA, ESQUIRE (ARGUED)
Deputy Attorney General
CALVIN R. KOONS, ESQUIRE
Senior Deputy Attorney General
JOHN G. KNORR, III, ESQUIRE
Chief Deputy Attorney General

Office of Attorney General
Strawberry Square, 15th Floor
Harrisburg, PA 17120

Attorneys for Appellees

OPINION OF THE COURT
CKER, Circuit Judge.

This is an appeal by plaintiff Robert Rogers from a
district court final judgment in a civil rights action, 42
U.S.C. § 1983, in favor of four Pennsylvania state police
troopers who Rogers claims violated his civil rights by
arresting him without probable cause and by using
excessive force in connection with the arrest. The unlawful
arrest claim was disposed of by summary judgment. The
excessive force claim was tried to a jury which found for the
defendants. We find no error in connection with the trial,
and affirm summarily with respect to the excessive force
claim. However, we find the existence of a triable fact with
respect to aspects of the unlawful arrest claim against some
of the defendants.

More specifically, we conclude that the information
received by Trooper James Edwards from Probation Officer
Rita Miller about the supposed existence of an arrest
warrant for Rogers was too insubstantial to justify
detaining him. Moreover, because Edwards' reliance on the
vague and inconclusive statements of a parole officer was
not reasonable, he was not entitled to qualified immunity.

                               2
Thus, we reverse the grant of summary judgment as to
Edwards. With respect to Trooper Timothy Eiler, who
arrested Rogers along with Edwards based on Edwards'
representation that there was a valid arrest warrant, we
affirm the grant of summary judgment on the grounds that
he is properly held entitled to qualified immunity.

We also conclude that Troopers Jeffrey Stine and Kevin
Powell, whose detention of Rogers was also based on
Edwards' representation, are entitled to qualified immunity,
but only up to the point at which they were informed that
there was no reason to hold Rogers in custody. Their
qualified immunity disappeared when they continued to
detain him for approximately one hour thereafter. We
therefore affirm in part and reverse in part with respect to
Stine and Powell.

I. Facts and Procedural History

On September 25, 1994, Troopers James Edwards and
Timothy Eiler were working the midnight shift in Clinton
County, Pennsylvania.1 Edwards was assigned to the desk
while Eiler was on patrol with Trooper Dale Gillette. Prior to
starting his shift, Edwards claims that he had spoken with
Trooper Davy. During this conversation, Davy allegedly
mentioned that there was a "court paper out on Rogers."
The record, however, is devoid of any declaration or
deposition by Davy, so we cannot confirm exactly what he
said to Edwards.

Later that evening Edwards received a report of afight in
nearby Logantown in which Rogers was allegedly involved.
Edwards dispatched Eiler and Gillette to the scene of the
fight. When they arrived, Rogers was not present. Eiler and
Gillette then began to search for him. At this point, because
of Edwards' earlier conversation with Davy, as well as
Rogers' alleged involvement in the Logantown fight,
Edwards decided to determine if any warrants were pending
for Rogers.

Following Pennsylvania State Police procedure, Edwards
contacted the Clinton County Communications Center
_________________________________________________________________

1. The "midnight shift" began at 11 P.M. on September 25, and ended at
7 A.M. on September 26.

                                  3
which informed him that there were two summary warrants
pending for Rogers. Additionally, Edwards said he was
informed that there might be other "open" paperwork on
Rogers from the Clinton County Probation Office. As a
result, Edwards called the probation office and requested
that the officer on duty that evening contact him. Edwards
then contacted Eiler and Gillette and told them not to pick
up Rogers if they found him because the only warrants of
whose existence Edwards knew were summary warrants.
When an individual is arrested for outstanding summary
offense warrants, he must be taken to appear before the
proper issuing authority "without delay." Pa. R. Cr. P.
76(b)(4). Therefore, officers typically do not arrest an
individual during the late evening or early morning hours
for outstanding summary offense warrants because they
are reluctant to awaken the district justice on duty.

Later that night, Rita Miller, from the Clinton County
Probation Office responded to Edwards' call. She too
advised Edwards of the two summary warrants. Miller also
stated that Trooper Davy wanted Rogers "because he [Davy]
said that Lycoming County said that they'll hold him as an
absconding witness."2 Edwards maintains that this
statement gave him the belief that there was a warrant for
Rogers' arrest in Lycoming County.

A transcript of the conversation between Edwards and
Miller, prepared by police communications officer Ruth
Eoute at the request of Sergeant Salinas of the
Pennsylvania State Police, the accuracy of which is not
disputed by any of the parties, supports Miller's claim that
she never confirmed the existence of a warrant for Rogers'
arrest in Lycoming County:

Edwards:   State Police, Tpr. Edwards.

Miller:    Hi, it's Rita Miller.

Edwards:   Rita?

Miller:    Yeah.
_________________________________________________________________

2. See 18 Pa. Cons. Stat. Ann. § 5125 (West 1983) (dealing with
"absconding witnesses" and defining the offense as a misdemeanor of the
third degree).

                               4
Edwards:   Do you want Robert Rogers?

Miller:    There's a warrant out for him. It's a
           summary warrant. Davy wants him.
           Because he says that Lycoming County
           said that they'll have him as an
           absconding witness.

Edwards:   Who will? Lycoming County?

Miller:    Yeah. Because he's to testify against
           Doctor Bender in the hearing.

Edwards:   Mm Hm.

Miller:    Okay. And also I think there's two
           warrants out from Lycoming County.3 I
           think they're both from Frazier's office.
           One's for Hit and Run over at (inaudible)
           and one's for assaulting that guy and they
           charged him with harassment. So he has
           two summary warrants. Do you have
           them? Copies of the warrants.

Edwards:   No. The Comm. Center does.

Miller:    Okay. No. I don't have him on any more
           because they left him off of probation after
           giving him that deal. You know, if he would
           testify?

Edwards:   Yeah.

Miller:    So I don't have anything on him any more.
           Do you guys have him?

Edwards:   No. He's with Mike Marshall tonight and
           Gilly Stevenson and they're causing some
           shit.
_________________________________________________________________

3. In her sworn deposition, Miller stated that she misspoke at this point
in the conversation with Edwards. Frazier is a district justice in Clinton
County, so it seems clear from the context of the conversation that Miller
intended to say "there's two warrants out from Clinton County" when in
fact she said "there's two warrants out from Lycoming County." We
conclude from Edwards' response that he, too, understood that Miller
meant to refer to Clinton County, rather that Lycoming County at this
point in the conversation. (Appellees' Supplemental Appendix, p. 169).

                               5
Miller:    Mm Hm.

Edwards:   So, uh, the one guy that was out on the
           road (inaudible)

Miller:    Mm Hm.

Edwards:   So they went to look to get him again and
           he had left. So they're going down to a
           place in Flemington to see if they're down
           there.

Miller:    Okay.

Edwards:   So then if they get him, definitely pick him
           up. Yes?

Miller:    Yeah. They can pick him up on the
           warrants and then they can let Lycoming
           County know and they were going to put
           like high bail on him to hold him so that
           he'd be able to testify at the trial.

Edwards:   Okay. If we're going to pick him up for the
           warrants, what are we to do, take him to
           Lycoming County or take him here?

Miller:    You better bring him here. And then get
           ahold of Trooper Davy and let him get
           ahold of Lycoming County and let them
           know. Because he said (inaudible), Davy
           did.

Edwards:   This is Bob Rogers the third?

Miller:    Yep.

Edwards:   Okay. Okay.

Miller:    Okay?

Edwards:   Go back to sleep.

Miller:    Thanks.

Edwards:   Bye.

Miller:    Bye.

After this conversation, Edwards radioed Gillette and Eiler
and told them that if they found Rogers, they should arrest
him. Gillette and Eiler did not locate Rogers that evening.

                               6
The following evening, Edwards, Eiler, and Gillette were
again working the midnight shift. This time Edwards and
Eiler were on patrol and Gillette was on desk duty. At
approximately 2:40 A.M., Gillette dispatched Eiler and
Edwards to Dr. Barry Bender's residence. When they
arrived at the residence, Bender informed the two troopers
that they were not needed. Edwards and Eiler left, but
returned within twenty minutes after Gillette again
dispatched them to Bender's residence because Rogers was
creating a disturbance inside Bender's house. After
receiving consent to enter, Edwards and Eiler arrested
Rogers inside. When Rogers demanded to see the warrant
for his arrest, Edwards replied that he did not have the
warrant and that Rogers would see it when he arrived at
the Montoursville State Police Barracks in Lycoming
County. Edwards and Eiler left Bender's residence with
Rogers at 3:19 A.M.

While en route to Lycoming County, Edwards contacted
Gillette and requested that Gillette arrange for a patrol car
to meet them at the Clinton/Lycoming County line. Gillette
then contacted the dispatch officer in Lycoming County,
Police Communications Officer James Pfleegor, to request
that he send a patrol car to the county line. Gillette
informed Pfleegor that Rogers was being transferred to their
custody because there was an outstanding warrant or
detainer waiting for him at Lycoming County Prison. At
approximately 3:54 A.M., Pfleegor dispatched Troopers
Stine and Powell to the county line to transport Rogers to
Lycoming County Prison. Edwards and Eiler took Rogers to
the county line and transferred him to the custody of Stine
and Powell. Stine and Powell did not personally know
Edwards or Eiler, or know of Rogers before this transfer.
When Stine and Powell took Rogers into their custody, they
noticed that he was belligerent and appeared to be
intoxicated.

While en route to the Lycoming County Prison, Stine and
Powell radioed Pfleegor and requested that he notify the
prison that they would be arriving shortly with Rogers and
that the prison should begin to prepare any necessary
paperwork. Pfleegor radioed back a short time later and
informed Stine and Powell that the prison could not locate

                               7
an outstanding warrant or detainer for Rogers' arrest.
According to Stine and Powell, they did not immediately
release Rogers after receiving Pfleegor's message because
they were unclear as to whether an outstanding warrant or
detainer for Rogers' arrest existed. Instead, they drove to
the Montoursville Barracks to clarify the situation.

Once they reached the barracks, both troopers took
Rogers upstairs to the patrol room. It was at this point that
the incident occurred between Stine and Rogers giving rise
to the excessive force claim. Stine then sat Rogers into a
chair, placed handcuffs on him, and connected him to a
chain on the floor. Rogers fell asleep.

While Rogers was sleeping, Powell spoke with Nancy
Butts, an assistant district attorney of Lycoming County.
Butts advised Powell that there was no outstanding bench
warrant or detainer for Rogers' arrest in Lycoming County
and that since they had no reason to hold Rogers they
should release him and transport him back to the county
line.

At some point after 5:45 A.M., notwithstanding Butt's
advice, Powell and Stine transported Rogers in handcuffs
back to the county line. Edwards, Eiler, and Davy met Stine
and Powell at the county line. Rogers remained in
handcuffs until he was released back to Edwards, Eiler,
and Davy at approximately 6:04 A.M. Rogers was finally
dropped off, at his request, at the Dunkin Donuts in Lock
Haven, Clinton County at approximately 6:25 A.M.

Rogers brought suit against Powell, Stine, Eiler, and
Edwards pursuant to § 1983, alleging that the officers
violated his right to be free from unlawful seizures under
the Fourth and Fourteenth Amendments.4 The defendants
_________________________________________________________________

4. In addition to his unlawful seizure claims against all four defendants,
Rogers brought two claims solely against Stine. First, Rogers brought a
§ 1983 claim against Stine arising out of an incident at the Montoursville
Barracks alleging that Stine violated his right to be free from excessive
force under the Fourth and Fourteenth Amendments. Stine moved for
summary judgment as to this excessive force claim, but the District
Court denied Stine's motion. The claim went to trial and the jury entered
a verdict in favor of Stine. Rogers asserts that the district court erred in

                               8
moved for summary judgment on the grounds that no
genuine issue of material fact existed with respect to the
issue of whether the troopers had probable cause to arrest
Rogers without a warrant. The district court agreed, and
granted the defendants' motion.

The district court properly exercised its jurisdiction
pursuant to 28 U.S.C. § 1331; we exercise appellate
jurisdiction pursuant to 28 U.S.C. § 1291. Our review of the
district court's grant of summary judgment is plenary.
Ersek v. Township of Springfield, 102 F.3d 79, 83 (3d Cir.
1996).

II. The Unlawful Arrest Claim

We begin our inquiry by examining the question whether
the arrest of Rogers was unlawful and thus violated his
Fourth Amendment right to be free from an unlawful
seizure. That the defendants may have violated the Fourth
Amendment does not end our inquiry, however. They will
be liable for damages only if the doctrine of qualified
immunity does not protect them.

A. The Applicable Rules

The Fourth Amendment prohibits a police officer from
arresting a citizen except upon probable cause. Orsatti v.
New Jersey State Police, 71 F.3d 480, 482 (3d Cir. 1995)
(citing Papachristou v. City of Jacksonville, 405 U.S. 156
(1972)). In Pennsylvania, "[n]o arrest warrant shall issue
but upon probable cause . . ." Pa. R. Cr. Pr. 119. The
gravamen of Rogers' claim is that he was arrested without
the requisite probable cause. The crux of the defendants'
argument is that Edwards' mistaken belief that an arrest
warrant had issued for Rogers supplied the probable cause
required by the Fourth Amendment.
_________________________________________________________________

refusing to allow him to offer evidence during the trial that he suffered
some type of injury or damage during the incident. We find this claim
patently without merit.

Rogers also brought a pendent state law assault claim against Trooper
Stine. The district court granted Stine's motion for summary judgment
as to this claim on sovereign immunity grounds. Rogers did not appeal
this ruling.

                                9
"[P]robable cause to arrest exists when the facts and
circumstances within the arresting officer's knowledge are
sufficient in themselves to warrant a reasonable person to
believe that an offense has been or is being committed by
the person to be arrested." Orsatti, 71 F.3d at 483. The
district court found that no genuine issue of material fact
existed with respect to whether the officers had probable
cause to arrest Rogers without a warrant because Edwards'
conversations with Davy and Miller supplied him with the
"facts and circumstances" necessary to support his finding
of probable cause to arrest Rogers.

The district court's conclusion was legally erroneous
because statements by fellow officers conveying that there
is probable cause for a person's arrest, by themselves,
cannot provide the "facts and circumstances" necessary to
support a finding of probable cause. Whitely v. Warden, 401
U.S. 560, 568 (1971) ("[A]n otherwise illegal arrest cannot
be insulated from challenge by the decision of the
instigating officer to rely on fellow officers to make the
arrest."). Probable cause exists only if the statements made
by fellow officers are supported by actual facts that satisfy
the probable cause standard. In United States v. Hensley,
469 U.S. 221 (1985) the Court held that the lawfulness of
a seizure made in reliance on the statements of fellow
officers

turns on whether the officers who issued the
[statements] possessed probable cause to make the
arrest. It does not turn on whether those relying on the
[statements] were themselves aware of the specific facts
which led their colleagues to seek their assistance.

Id. at 231.

Thus, the required basis for a lawful seizure where police
rely on the statements of fellow officers is as follows. The
legality of a seizure based solely on statements issued by
fellow officers depends on whether the officers who issued
the statements possessed the requisite basis to seize the
suspect. Id. at 231. Moreover, an officer can lawfully act
solely on the basis of statements issued by fellow officers if
the officers issuing the statements possessed the facts and
circumstances necessary to support a finding of the
requisite basis. Id. at 232.

                               10
We now apply these teachings to the facts to determine
whether Rogers' Fourth Amendment rights were violated as
a result of his arrest.

B. Lawfulness of the Arrest in this Case

We conclude that the arrest of Rogers was unlawful.
Edwards had no knowledge of any facts or circumstances to
support his own independent determination that probable
cause to arrest Rogers existed.5 He relied solely on the
statements made by Davy and Miller in arresting Rogers.
However, it is clear that neither Davy nor Miller had
knowledge of the requisite facts and circumstances
necessary to support a finding of probable cause to arrest
Rogers.

Edwards arrested Rogers on the basis of the supposed
Lycoming County arrest warrants. The undisputed facts
make clear that no warrant existed in Lycoming County for
Rogers' arrest. Miller did not confirm the existence of any
Lycoming County warrants. Miller did nothing more than
relate her awareness of rumors that were circulating about
the possibility that an arrest warrant had issued, or was
going to issue for Rogers in Lycoming County.6 At one
_________________________________________________________________

5. We reject the appellee's suggestion that because Edwards could have
lawfully arrested Rogers on the basis of two outstanding summary
warrants in Clinton County, he possessed the requisite probable cause.
It is clear from Edwards' signed declaration and the circumstances of
Rogers' arrest that the summary warrants were not the basis for the
arrest.

We acknowledge that an arrest is not rendered invalid by the fact that
the basis for the arrest, though legitimate, was merely pretextual. See
Whren v. United States, 116 S. Ct. 1769, 1774 (1996). In other words,
had Edwards actually arrested Rogers on the basis of the summary
warrants, even though he had subjectively arrested Rogers based on a
non-existing Lycoming County warrant, he might have had the requisite
probable cause. However, Edwards did not articulate the legitimate basis
for the arrest (the Clinton County summary warrants) at the time of the
seizure, nor did he advance it as a justification for the arrest at any
point in the proceedings prior to this appeal. Although we do not reach
the issue, we would be troubled by an argument suggesting that a
legitimate basis for an arrest identified only after the arrest would
provide sufficient grounds therefor.
6. The only clear statement Miller made to Edwards concerning the
existence of arrest warrants for Rogers referred to the Clinton County
summary warrants, but those warrants were not the basis for Rogers'
arrest.

                               11
point, she said "So I don't have anything on him anymore."
There is no information in the record about Davy's
communication with Edwards, except that Miller said that
Davy said that Lycoming County said that they'll have him
as an absconding witness. That is "thin soup", as the old
saying goes. Therefore, Edwards relied solely on his fellow
officers' statements in arresting Rogers on the basis of a
Lycoming County arrest warrant, and none of those officers
had knowledge of facts and circumstances to support an
independent finding of probable cause.

Eiler, Stine, and Powell, like Edwards, had no knowledge
of facts or circumstances sufficient to support an
independent determination of probable cause to arrest
Rogers; all of them relied on the statements of others. Eiler,
Stine, and Powell relied solely on the statements of
Edwards in determining that there was probable cause.
Although there will be differences when we address the
question of qualified immunity, at this juncture the
significant question remains the same: did the officer
making the statements (in this case Edwards) have
knowledge of facts and circumstances sufficient to warrant
a conclusion of probable cause? As we have already
concluded, the answer is no. Thus, under Whitely and
Hensley, Eiler, Stine, and Powell, like Edwards, did not
have probable cause to arrest Rogers, and as a result, the
arrest was unlawful and violated Rogers' Fourth
Amendment right to be free from unlawful seizures.

III. Qualified Immunity

A. The Applicable Rules

Despite unlawfully arresting Rogers and violating his
Fourth Amendment rights, the defendants may still be
shielded from civil liability by the doctrine of qualified
immunity.7 The doctrine of qualified immunity protects
"government officials performing discretionary functions . . .
_________________________________________________________________

7. The district court never reached the qualified immunity question
because it determined that the officers had lawfully arrested Rogers.
However, since the qualified immunity issue is primarily a question of
law and was raised by the defendants in both their motions for summary
judgment and their appeal, we will address the issue.

                               12
from liability for civil damages insofar as their conduct does
not violate clearly established statutory or constitutional
rights of which a reasonable person would have known."
Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). The
reasoning behind the doctrine is that "[r]eliance on the
objective reasonableness of an official's conduct, as
measured by reference to clearly established law, should
avoid excessive disruptions of government and permit the
resolution of many insubstantial claims on summary
judgment." Id. (footnote omitted).

Whether a government official is entitled to protection
under the doctrine of qualified immunity is a"purely legal
question." Acierno v. Cloutier, 40 F.3d 597, 609 (3d Cir.
1994). The appropriate inquiry is as follows:

On summary judgment, the judge appropriately may
determine, not only the currently applicable law, but
whether that law was clearly established at the time an
action occurred. If the law at that time was not clearly
established, an official could not reasonably be
expected to anticipate subsequent legal developments,
nor could he fairly be said to "know" that the law
forbade conduct not previously identified as unlawful.
. . . If the law was clearly established, the immunity
defense ordinarily should fail, since a reasonably
competent public official should know the law
governing his conduct.

Harlow, 457 U.S. at 818-19. Moreover, "[t]he contours of
the right must be sufficiently clear that a reasonable official
would understand that what he is doing violates that right."
Anderson v. Creighton, 483 U.S. 635, 640 (1987).

The closest case to the one at bar is Capone v. Marinelli,
868 F.2d 102 (3d Cir. 1989). In Capone, a police officer
took an affidavit alleging probable cause for arrest based on
criminal conduct attributed to Capone. Id. at 103. An arrest
warrant was issued, the details of which were entered into
the National Crime Information Center computer system
which sent out an electronically transmitted bulletin across
the country. Id. The bulletin clearly stated that Capone was
wanted for kidnapping and other offenses, and that a
warrant had been issued for his arrest. Id. Two days later

                                13
a police officer from a different Pennsylvania county
arrested Capone in reliance on that bulletin. Id.

We granted summary judgment in favor of the officers,
holding that a "police officer who reasonably relies upon a
bulletin that establishes the existence of a warrant for
arrest is entitled to qualified immunity in a civil rights
action brought against him for unlawful arrest and
prosecution." Id. at 104. Our decision relied heavily on the
dicta in Whitely and Hensley. In Whitely, the Court stated:

We do not, of course, question that the . . . police were
entitled to act on the strength of the radio bulletin.
Certainly police officers called upon to aid other officers
in executing arrest warrants are entitled to assume
that the officers requesting aid offered the magistrate
the information requisite to support an independent
judicial assessment of probable cause.
401 U.S. at 568.

In Hensley, the Court wrote:

If the flyer has been issued in the absence of a
reasonable suspicion, then a stop in the objective
reliance upon it violates the Fourth Amendment. In
such a situation, of course, the officers making the
stop may have a good-faith defense to any civil suit. It
is the objective reading of the flyer or bulletin that
determines whether other police officers can defensibly
act in reliance on it.

469 U.S. 232-33 (emphasis added). Thus we concluded in
Capone:

Given that the . . . bulletin expressly states that a
warrant existed for the arrest of Capone, as well as the
nature of the alleged offenses . . . [the] officer['s]
reliance upon the bulletin cannot be said to have been
unreasonable. Therefore, as a matter of law, the
protection of qualified immunity . . . extends to[the
officer].
868 F.2d at 106. These cases teach us that the actions of
a police officer acting in reliance on what proves to be the
flawed conclusions of a fellow police officer may be

                               14
reasonable nonetheless and thus protected by the doctrine
of qualified immunity.

Although Capone dealt with the objective reading of a
written flyer or bulletin, we see no reason why the same
analysis should not be used in considering oral statements.
Therefore, we hold that where a police officer makes an
arrest on the basis of oral statements by fellow officers, an
officer will be entitled to qualified immunity from liability in
a civil rights suit for unlawful arrest provided it was
objectively reasonable for him to believe, on the basis of the
statements, that probable cause for the arrest existed.

B. Immunity in this Case

1. Edwards

Edwards acted in reliance on statements made by Davy
and Miller concerning the existence of an outstanding
arrest warrant for Rogers in Lycoming County. The relevant
question is whether it was objectively reasonable for him to
believe, on the basis of the statements, that probable cause
existed for the arrest. Unlike the officers in Capone,
Edwards never received a clear statement from a fellow law
enforcement officer confirming the existence of probable
cause for the suspect's arrest. The content of the
statements made by Davy and Miller merely related rumors
that were circulating about Rogers. The statements never
confirmed the existence of an arrest warrant for Rogers in
Lycoming County. Statements made by Miller regarding the
existence of summary warrants in Clinton County were
sufficiently clear; however those statements are not relevant
since the summary warrants were not the basis for
Edwards' arrest of Rogers.

Given the facts before us and in the absence of any
statement confirming the existence of probable cause or a
warrant itself, we do not believe that Edwards' reliance on
the statements was reasonable. Thus, as a matter of law it
was not objectively reasonable for Edwards to believe that
probable cause existed for the arrest and hence Edwards is
not protected against Rogers' § 1983 claim by the doctrine
of qualified immunity. Accordingly, we will reverse the

                               15
district court's order granting summary judgment as to
Edwards.8

2. Eiler

Eiler acted in reliance on the statements of Edwards.
Unlike the vague statements of Davy and Miller, the
statements made by Edwards to the other troopers involved
were clear, and unambiguously related the existence of an
arrest warrant for Rogers in Lycoming County. The
circumstances surrounding Eiler's participation in Rogers'
arrest are very similar to the circumstances in Capone and
as a matter of law we find that it was objectively reasonable
for Eiler to believe that probable cause existed for the
arrest.

Although the district court wrongly granted summary
judgment as to Eiler on the basis of a finding of probable
cause for the arrest, we will affirm the order on the
alternative grounds that having participated in the unlawful
arrest of Rogers, Eiler is nonetheless shielded from civil
liability for the § 1983 claim by the doctrine of qualified
immunity. See Williams v. Stone, 109 F.3d 890, 891 (3d
Cir. 1997) (affirming the judgment of the district court,
although on different grounds than those relied upon by
the district court).

3. Powell and Stine

Our holding as to Eiler largely controls our analysis of
qualified immunity for Powell and Stine. Powell and Stine
acted on the basis of the statements made by Edwards and
conveyed by the Lycoming County dispatcher Pfleegor,
stating that Rogers needed to be transported to the
_________________________________________________________________

8. Despite our conclusions that the arrest of Rogers was unlawful and
that Edwards is not shielded from liability by the doctrine of qualified
immunity, we do not enter summary judgment for Rogers. The district
court never ruled on Rogers' motion for summary judgment, and hence
Rogers was not able to appeal the issue to this court. We recognize
precedent which, broadly construed, suggests that we could
appropriately enter summary judgment for Rogers in this instance. See
Schmidt v. Farm Credit Services, 977 F.2d 511, 513 n.3 (10th Cir. 1992).
However we decline to do so and instead remand the matter to the
district court for decision in the first instance.

                               16
Lycoming County Prison pursuant to an arrest warrant. It
was objectively reasonable for Powell and Stine to believe,
on the basis of those statements, that probable cause
existed for the arrest of Rogers. Thus, for the initial period
of time that Powell and Stine held Rogers, they are
protected from Rogers' § 1983 claim by the doctrine of
qualified immunity.

Powell and Stine do not enjoy qualified immunity,
however, beyond the time at which assistant district
attorney Butts communicated to them that there was no
reason to hold Rogers in custody. Continuing to hold an
individual in handcuffs once it has been determined that
there was no lawful basis for the initial seizure is unlawful
within the meaning of the Fourth Amendment. See United
States v. Shareef, 100 F.3d 1491, 1507 (10th Cir. 1996). Of
course, we recognize the possibility of some additional
basis, independent of that claimed to support the initial
seizure, that could support an official continuing to hold an
individual in handcuffs. However, no such basis exists here.9
As noted, Powell and Stine failed to remove the handcuffs
from Rogers when they learned from their conversation with
Butts that there was no basis for holding him, but rather
detained him for an additional period time. For this reason
they are not immunized from a § 1983 claim by Rogers
regarding this final interval of time. Accordingly, we affirm
in part and reverse in part the district court's order
granting summary judgment as to Powell and Stine. The
precise length of the additional holding period cannot be
determined from the evidence contained in the record and
will have to be decided on remand.

IV. Conclusion

For the foregoing reasons the district court's grant of
summary judgment in favor of Eiler will be affirmed. The
court's order granting summary judgment as to Edwards
_________________________________________________________________

9. Even assuming, without so holding, that the officers might have been
justified in leaving the handcuffs on Rogers while transporting him to
Clinton County had Rogers' behavior posed a threat of some kind during
that time, there is nothing in the record to indicate that Rogers posed
such a threat, nor did the appellees raise such an argument in these
proceedings.

                               17
will be reversed. The grant of summary judgment as to
Powell and Stine will be affirmed in part but also reversed
in part, and the cases against Edwards, Powell, and Stine
will be remanded to the district court for further
proceedings consistent with this opinion.

A True Copy:
Teste:

Clerk of the United States Court of Appeals
for the Third Circuit

                               18